AMENDMENT TO ADMINISTRATIVE SERVICES AGREEMENT This Amendment, effective on the date set forth below, is entered into by and between First Variable Rate Fund for Government Income and Calvert Investment Administrative Services, Inc. WHEREAS, on March 1, 1999, First Variable Rate Fund for Government Income and Calvert Administrative Services Company entered into an administrative services agreement (“Agreement”); and WHEREAS, effective April 30, 2011, Calvert Administrative Services Company changed its name to “Calvert Investment Administrative Services, Inc.”; NOW, THEREFORE, it is hereby agreed that the Agreement is revised to reflect this name change of the administrator to “Calvert Investment Administrative Services, Inc.” Date: March 14, 2012 First Variable Rate Fund for Government Income By: /s/ William M.
